        Case 1:19-cv-01598-CC Document 26 Filed 08/02/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JARED BATTERMAN,

Plaintiff,

v.                                            CIVIL ACTION FILE NO:

BR CARROLL GLENRIDGE,                           1:19-CV-1598-CC-JFK
LLC, IQ DATA
INTERNATIONAL, INC.,
EQUIFAX INFORMATION
SERVICES LLC, AND TRANS
UNION LLC,

Defendants.

                NOTICE OF DISMISSAL WITH PREJUDICE

      Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

the Plaintiff, Jared Batterman, hereby gives notice that he has settled this action

with IQ Data International, Inc., so this action is dismissed with prejudice as to IQ

Data International, Inc.

Dated: August 2, 2019.

                                SMITH WELCH WEBB & WHITE, LLC
                                /s/ Orion G. Webb
                                Orion G. Webb
                                Georgia Bar No. 479611
                                280 Country Club Drive, Suite 300
                                Stockbridge, GA 30281
                                Telephone: (770) 389-4864
                                owebb@smithwelchlaw.com
                                Attorney for Plaintiff
                                          1
         Case 1:19-cv-01598-CC Document 26 Filed 08/02/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I electronically filed NOTICE OF

DISMISSAL WITH PREJUDICE AS TO IQ DATA INTERNATIONAL,

INC. with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.


                                 SMITH WELCH WEBB & WHITE, LLC
                                 /s/ Orion G. Webb
                                 Orion G. Webb
                                 Georgia Bar No. 479611
                                 280 Country Club Drive, Suite 300
                                 Stockbridge, GA 30281
                                 Telephone: (770) 389-4864
                                 owebb@smithwelchlaw.com
                                 Attorney for Plaintiff


      CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1

      Plaintiff’s counsel hereby certifies that this pleading has been prepared with

one of the font and point selections approved by the Court in L.R. 5.1.

                                 SMITH, WELCH, WEBB & WHITE, LLC
                                 /s/ Orion G. Webb
                                 ORION G. WEBB
                                 Georgia State Bar No. 479611
                                 Attorney for Plaintiff




                                           2
